Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent, Martin I. Efman, a Judge of the County Court, Suffolk County, to vacate an order of the same court dated October 25, 2011, which denied the petitioner’s motion for release of his presentence investigation report, and application by the petitioner for poor person relief.
Ordered that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). The petitioner failed to demonstrate a clear legal right to the relief sought. Dillon, J.P., Balkin, Eng and Chambers, JJ., concur.